1 F.2d 935 (1924)
STANDARD BANK OF CANADA
v.
LOWMAN et al. (three cases).
Nos. 150-152.
District Court, W. D. Washington, N. D.
October 24, 1924.
*936 *937 *938 *939 *940 Hadley & Abbott, of Bellingham, Wash., for plaintiff.
Thomas Smith, of Mt. Vernon, Wash., for defendants Lowman and Coast Fish Co.
Kerr, McCord & Ivey, of Seattle, Wash., for defendants Kelley-Clarke Co., Seattle National Bank, and Bank of California, N. A.
NETERER, District Judge (after stating the facts as above).
The issues in the instant cases are of fact and law, tried before the court, a jury having been waived. From no point of approach can I conclude that the plaintiff has sustained the burden of proof resting upon it, and where the burden rests upon the defendants to the extent as herein stated, I believe it has been sustained.
The plaintiff, without doubt, consented to the removal of the salmon by the C. L. Packing Company, Limited, from British Columbia to Anacortes, Wash. I believe it to have been the understanding between the plaintiff bank and the C. L. Packing Company, Limited, and the defendants Coast Fish Company and W. A. Lowman, that the Coast Fish Company and Lowman, as its president, were to dispose of the salmon. At the time of the removal Lowman was considered good on his guaranty, and the Coast Fish Company was solvent and reputed to be worth a considerable sum of money. The 10,500 cases of pink salmon had a much greater value than the amount of the special separate loan. The C. L. Packing Company, Limited, likewise was possessed of considerable assets over and above its liabilities. In view of these circumstances and the conduct of the parties, and the object to be attained, the removal, the conclusion is inevitable, in the light of the testimony, that such was the understanding.
The Bank Act of Canada does not vest in the bank fee-simple title to the salmon. The transfer of the salmon, with the bank's consent, from Canada to the United States by the C. L. Packing Company, Limited, consigned to the Coast Fish Company and/or W. A. Lowman, subjected the lien of the bank to the claim of purchasers for value. The warehousing of the salmon by the Coast Fish Company with the Anacortes Warehouse Company, and the issuing of warehouse receipts, carried title to innocent purchasers and holders of the warehouse receipts for value.
The salmon in issue were fungible; i. e., each unit was "the equivalent of any other unit." Section 3644 (3369-58) Rem. Comp. Stat. Wash. And the warehouse receipt for a specific number of cases out of a larger mass is valid. Section 3609 (3369-23), supra. The warehouse receipt need not be of particular form, but must contain a statement of the location of the warehouse, date of issue, consecutive number of receipt, whether goods shall be delivered to bearer or named person or his order, rate of storage charges, description of goods or package containing them, signature of the warehouse, interest, if any, of warehouseman, statement of advances or incurred liability, etc. Section 3588 (3369-2), supra; Laube, Trustee, v. Seattle Nat. Bank (Wash.) 228 P. 594. The testimony establishes that the warehouse receipts substantially comply with the requirements. See Smith Bros. Co. v. Richheimer & Co., 145 La. 1066, 83 So. 255; New Jersey Title Guarantee & Trust Co. v. Rector, 75 A.931; Manufacturers' Mercantile Co. v. Monarch Refrigerating Co., 266 Ill. 584, 107 N.E. 885; Klock Produce Co. v. Diamond Ice Co., 90 Wash. 67, 155 P. 414.
*941 A warehouse receipt may be negotiated by the owner or person to whom possession has been intrusted by the owner. Section 3626 (3369-4) Rem., supra. And the person to whom negotiated acquires such title to the goods as the party negotiating it had or the ability to convey to a purchaser in good faith for value. Value is anything that will support a simple contract. The Seattle National Bank and the Bank of California unquestionably were innocent holders for value, and no other conclusion is warranted as to Kelley-Clarke Company. The salmon were shipped with plaintiff's consent from British Columbia to Anacortes and consigned to "the Coast Fish Company and/or Will A. Lowman or assignees." The bill of lading did not contain the words "nonnegotiable," and was therefore negotiable. Section 3657, Rem., supra; State Bank v. N. B. Co., 87 Wash. 142, 151 P. 253. The C. L. Packing Company, Limited, was authorized by the plaintiff bank to ship the salmon to Anacortes. The shipping, warehousing, and taking warehouse receipt were lawful.
Intrusting the C. L. Packing Company, Limited, with the salmon to ship to the United States, and the Coast Fish Company with the warehousing of the same, as disclosed, is a representation of title in the Coast Fish Company and/or W. A. Lowman, and the negotiation of the warehouse receipt to a purchaser for value, without notice, precludes the plaintiff bank from questioning the title of the defendant banks. Com. Bank v. Canal Bank, 239 U.S. 520, 36 S. Ct. 194, 60 L. Ed. 417, Ann. Cas. 1917E, 25. This is so, irrespective of the Bank Act of Canada. Com. Bank Case, supra. Under the Bank Act, supra, the plaintiff did not have fee-simple title. Neeson v. Smith, 47 Wash. 386, 92 P. 131; O'Reilly v. Tillman, 111 Wash. 594, 191 P. 866; Jones v. North Pac. Fish & Oil Co., 42 Wash. 332, 84 P. 1122, 6 L. R. A. (N. S.) 940, 114 Am. St. Rep. 131. The title bore a dual relation. Each relation had an insurable right. Falconbridge on Banking and Bills of Exchange, p. 245; Parsons v. Queen Ins. Co., 29 U. C. C. 188; B. C. Hop Co. v. Fidelity-Phnix Fire Ins. Co., 20 Barb. C. Law Rep. 165. The plaintiff bank had "security title," and the fish company "residue ownership" title. In re Richheimer, 221 F. 16. The plaintiff bank's title had no extraterritorial force as against innocent purchasers for value in a foreign jurisdiction, and its claim is barren of any equities as against the defendant banks and the Kelley-Clarke Company; residue ownership being in the C. L. Packing Company, Limited, consenting to the disposition. The plaintiff, the holder of the "security title," having consented to the removal of the salmon to the state of Washington, the property was thereby submitted to the regulations of this jurisdiction. Geiser Mfg. Co. v. Todd (Mo. App.) 204 S.W. 287; Carroll v. Nisbet, 9 S. D. 497, 70 N.W. 634; State Bank v. Sutherlin, 93 Neb. 707, 141 N.W. 827, Ann. Cas. 1914B, 1250, 46 L. R. A. (N. S.) 95; Hervey v. R. I. L. Wks., 93 U.S. 664, 23 L. Ed. 1003; Pullman Car Co. v. Penn., 141 U.S. 18, 11 S. Ct. 876, 35 L. Ed. 613; Dooley v. Pease, 180 U.S. 126, 21 S. Ct. 329, 45 L. Ed. 457; In re Richheimer, supra.
There was no unlawful conversion, and judgment is directed for defendants. Caughren v. Kahan, 86 Wash. 361, 150 P. 445; Galbraith v. Weber, 58 Wash. 132, 107 P. 1050, 28 L. R. A. (N. S.) 341.